Smith, J.
The information in this case charges that defendant neglected and refused to testify and to permit examination of his records pertaining to his 1963 personal tax return for intangible property, in violation of section 77-718, R. R. S. 1943 (prior to the 1965 amendment). On demurrer the district court dismissed the information in February 1965, and the State filed notice of appeal.
We dismiss the appeal for the reason that no application for leave to docket error proceedings has been presented. “The county attorney shall * * * present such application to the Supreme Court within one month from the date of the final order, * * § 29-2315.01, R. R. S. 1943. See, also, State v. Halphrey, 14 Neb. 578, 16 N. W. 823.
Appeal dismissed.